DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.
Claims 3, and 14 and 20 have been canceled.
Claims 1, 2, 4-13, and 15-19 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on was filed after the mailing date of the Notice of Allowance on 11/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments (NOA-11/24/2020)
Applicants amendment relating to 35 USC 101 rejection has been fully considered. Therefore, the rejection has been withdrawn.
Applicants arguments/amendments relating to 35 USC 103(a) rejection has been fully considered. Therefore, the rejection has been withdrawn.
EXAMINER’S AMENDMENT (NOA-11/24/2020)
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Ross Flynt (Reg. No. 72, 817) on 11/17/2020.
The application has been amended as follows: 
4. The method of claim 1, wherein determining the permeability further comprises comparing the collar response to the simulated collar response during a time window in which the differential responses do not converge.

6.The method of claim 1, wherein calculating differential responses comprises calculating two differential responses, one for an upper tubular portion above the collar and one for a lower tubular portion below the collar, the upper and lower portions comprising different permeabilities.

15. The apparatus of claim 10, wherein the processor compares the collar response to the simulated collar response during a time window in which the differential responses do not converge.

Allowable Subject Matter (NOA-11/24/2020)
Claims 1, 2, 4-13, and 15-19 are allowed.

The following is an examiner’s statement of reasons for allowance: claims 1, 2, 4-13, and 15-19  are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least: “determining a permeability of at least one portion of the tubular string based on a magnitude of the at least one collar response, wherein determining the permeability further comprises calculating differential responses, at various permeabilities, between a simulated collar response of the tubular string and a simulated non-collar response of the tubular string without the collar; monitoring a thickness of the at least one portion of the tubular string based on the permeability to identify corrosion in the at least one portion of the tubular string which prevents failure of the tubular string” as recited in the independent claims 1, 10, and 19.  

The closest prior art of record Arbuzov et al (Memory Magnetic Imaging Defectoscopy, SPE 2012) discloses the response is a function of electrical, conductivity, magnetic permeability and the geometric parameters of the surrounding media…the simulated decays are used to calculate tubing/casing parameters (magnetic permeability and conductivity) and estimated their thickness….the simulated decays are interpolated with the magnetic permeability and conductive values, then simulated decays are selected for the corresponding actual decays at each depth to produce tubing/casing thickness profile [pg. 5 paragraph one and two].  However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims “determining a permeability of at least one portion of the tubular string based on a magnitude of the at least one collar response, wherein determining the permeability further comprises calculating differential responses, at various permeabilities, between a simulated collar response of the tubular string and a simulated non-collar response of the tubular string without the collar; monitoring a thickness of the at least one portion of the tubular string based on the permeability to identify corrosion in the at least one portion of the tubular string which prevents failure of the tubular string”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2129



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        03/16/2021